Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-10, 12-16, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al. (PG Pub. 2013/0171421).
Regarding claims 1-2, 9, 12, 13 and 19, Weisman teaches a multi-ply article comprising three of more plies bonded together to form a multi-ply article [0085 and 0396 which includes PG Pub. 2010/0297377 which is incorporated] wherein at least one of the three or more plies comprises a fibrous structure comprising one or more fibrous elements wherein at least one of the fibrous elements comprises one or more filament-forming materials and one or more active agents releasable form the fibrous elements [Abstract]. Weisman et al. teach layer of particles among the layers. It would have been obvious to one of ordinary skill in the art to position the particle layer between at least two of the three or more layers in order to maintain the particles in the multi-ply article and arrive at the claimed invention. The three or more plies are bonded to each other at by a chemical bonding agent at discrete areas between the first and second plies as Weisman et al. teach embossing and further PG Pub. 2010/0297377, which is incorporated in Weisman teaches discrete bonding of the plies using adhesive. 
The claimed average inter-ply peak peel force  and average lap shear peak force would have been more than obvious to one of ordinary skill in the art as one of ordinary skill in the art would have looked to increase the strength of the substrate or wipe to ensure durability and effectiveness of the substrate/wipe. If Applicant would like to argue that such would not have been obvious and would have required undue experimentation, then the Office sets forth that an enablement rejection should be made against the present invention.
Regarding claims 3, 4, 14, and 15, The claimed average maximum peak force and average bending stiffness would have been obvious to one of ordinary skill in the art to arrive at in order to tailor properties of the substrate/wipe and ensure it has adequate strength and yet is pliable. 
Regarding claims 7 and 18, at least one of the fibrous elements comprises a filament [Abstract]. 
Regarding claims 10 and 22, the article exhibits a basis weight within the claimed range [0092]. The basis weight taught by Weisman et al. is considered to read on the presently claimed weight range regardless of the method of measuring as such is considered a process limitation.
Although Weisman et al. does not disclose the process of measuring the weight it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process of measuring and given that Weisman et al. meets the requirements of the claimed composition, Weisman et al. clearly meet the requirements of present claims article.
Regarding claims 5, 16 and 20, the article is dissolvable as it is disclosed a polyvinyl alcohol.
Claims 1-5, 7, 9-10, 12-16, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (PG Pub. 2013/0216789).
Regarding claims 1-2, 9, 12, 13 and 19, Kraus et al. teach a multi-ply article comprising three or more plies and a plurality of particles (additives) positioned between at least two of the three or more plies wherein the three or more are bonded to each other by chemical bonding (adhesives) to form the multi-ply article. At least one of the three or more plies comprises a fibrous structure comprising one or more fibrous elements wherein at least one of the fibrous elements comprises one or more filament forming materials and one or more active agents releasable from the at least one of the fibrous elements.
The claimed average inter-ply peak peel force  and average lap shear peak force would have been more than obvious to one of ordinary skill in the art as one of ordinary skill in the art would have looked to increase the strength of the article to ensure durability and effectiveness of the substrate/wipe. If Applicant would like to argue that such would not have been obvious and would have required undue experimentation, then the Office sets forth that an enablement rejection should be made against the present invention.
Regarding claims 3, 4, 14, and 15, The claimed average maximum peak force and average bending stiffness would have been obvious to one of ordinary skill in the art to arrive at in order to tailor properties of the substrate/wipe and ensure it has adequate strength and yet is pliable. 
Regarding claims 7 and 18, at least one of the fibrous elements comprises a filament [Abstract]. 
Regarding claims 10 and 22, the article exhibits a basis weight within the claimed range [0056]. The basis weight taught by Kraus et al. is considered to read on the presently claimed weight range regardless of the method of measuring as such is considered a process limitation.
Although Kraus et al. does not disclose the process of measuring the weight it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process of measuring and given that Kraus et al. meets the requirements of the claimed composition, Kraus et al. clearly meet the requirements of present claims article.
Regarding claims 5, 16 and 20, the article is dissolvable as it is disclosed a polyvinyl alcohol.

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered, but they are not persuasive. 
Applicant argues Weisman does not teach the three or more plies bonded together and exhibit the claimed properties. Weisman teaches the three of more plies bonded together as set forth above. The claimed average inter-ply peak peel force  and average lap shear peak force would have been more than obvious to one of ordinary skill in the art as one of ordinary skill in the art would have looked to increase the strength of the substrate or wipe to ensure durability and effectiveness of the substrate/wipe. If Applicant would like to argue that such would not have been obvious and would have required undue experimentation, then the Office sets forth that an enablement rejection should be made against the present invention.

Therefore, the present claims are not patentable. 
Applicant is invited to amend the claims to define over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789